INGERSOLL, District Judge.
The question in this'case is. whether the anchors and chain cables purchased in Liverpool were goods, wares and merchandise imported from a foreign country into the United States, within the meaning of the revenue law. If they were, then duties were rightly imposed upon them. It is insisted by the plaintiffs, that the articles in question were a part of the ship, and no more liable to the payment of duties than the vessel itself, and that, as the vessel was not liable to the payment of duties, these articles were not liable.
When the vessel sailed from Boston, she was equipped in such manner as her owners *615saw fit. It was their duty to put on board of her such anchors and chains as were fitted for the voyage — such as would make her seaworthy. They equipped her with such anchors and chains as they saw fit. Nothing happened during the voyage to make them less seaworthy than they were at the time the ship sailed from the United States. If they were seaworthy for the voyage, when she sailed from the United States, they were seaworthy when she arrived at Liverpool. The anchors and chains purchased at Liverpool were procured to be used, not in aid of the old set, but in place of and in substitution for the same.
In ,the case of U. S. v. Chain Cable [Case No. 14,776], it was held, that if the -chain cable then in question was purchased in Liverpool to supply the place of another cable, which had become unseaworthy on Itihe voyage, and the purchase was made bona fide for the use of the ship, and not to»sell as merchandise, or to be applied to a use distinct from its bona fide appropriation to the use of the ship, and if it was used for the ship on her arrival at the home port, and was bona fide an appurtenance of her, then it was such part of the equipments of the ship as was not comprehended in the terms ‘•goods, wares and merchandise,” within the meaning of the revenue laws of the United States.
After an attentive consideration of the questions presented by the motion for a new trial, in the present case, I cannot be persuaded that the plaintiffs have any legal or just cause of complaint in respect to the instructions given to the jury at the trial. That portion of the charge in which the jury were told, that if the anchors and chains in question were purchased in Liverpool to supply the place of anchors and chains which had become unseaworthy from any cause, after the sailing of the ship from a port of the United States, and if the purchase of them was made bona fide for the use of the ship, and not to sell them again as merchandise, and if they were used for the ship, then they were bona fide a part of the equipments and appurtenances of the ship, and not subject to duty, upon their being imported into the United States, was in conformity to the law as laid down in the case of U. S. v. Chain Cable [supra]. The law as thus given to the jury for their guidance is well established by authority, and there can be no sound legal exception taken to it; and the remaining portion of the charge, when examined attentively and tested by well settled principles, would seem to be as free from doubt.
The anchors and chains in question, were, at the time they were procured in Liverpool, goods, wares and merchandise. They continued to be goods, wares and merchandise up to the time they were brought to the United States, unless, subsequently to the time when they were so purchased, and prior to the time when they were so brought to the United States, they so changed their character as to cease to be goods, wares and merchandise, within the meaning of the revenue laws of the United States. They did not so change their character unless they became and were, at the time of their arrival in New Xork, bona fide a part of the equipments and appurtenances of the ship. To be merely used as a part of the equipments and appurtenances of the ship, was not sufficient to change their character, and to convert them from goods, wares and merchandise, into a portion of.the ship. That was decided in the case of U. S. v. Chain Cable. In addition to such use, they must, in order to make them a part of the equipments and appurtenances of the ship, have been bona fide a part of such equipments and appurtenances. They could not have been bona fide a part of such equipments and appurtenances, unless a necessity existed, such as the law allows, to make them a part of such equipments and appurtenances. A necessity which the law allows is not merely a necessity dependent upon the will and discretion, and created by the act of, the master or the owners. It does not depend solely upon the bona fide motive of the master, when he purchased the goods, wares and merchandise, with the view to make them a part of the equipments and appurtenances of the ship. Such was not the necessity which existed in the case of U. S. v. Chain Cable, and -which the court decided to be sufficient to convert the chain cable then in question into a part of the equipments and appurtenances of the ship. The necessity in that case was a necessity caused by no act either of commission or of omission on the part of the owners or master. It was a necessity created subsequently to the sailing of the ship from the United States, by a cause which the owners could not foresee, which they were not bound to foresee, and which, when the ship sailed on the voyage, they were not required to provide against. When that ship sailed from the United States, she was properly equipped for the voyage. By a casualty which took place subsequent to her sailing, she did nor continue to be properly equipped for the voyage, and, by such casualty, she was made unseaworthy. The court decided that the master, in order to remedy the unseaworthiness, caused by such casualty, had a right to purchase, in a foreign port, goods, vares and merchandise, and bring them to the United- States, as a part of the equipments and appurtenances of the ship.
If the Meridian was unseaworthy for a voyage to Liverpool, she was not made un-seaworthy by any such casualty as existed in the case of the chain cable in U. S. v. Chain Cable [supra]. If she was unsea-worthy in consequence of her having too *616light anchors and chains for a voyage to Liverpool, such unseaworthiness existed before and at the time she sailed from the United States, and was known to her owners when she so sailed. If such unseaworthiness existed, it existed in consequence of the fault of her owners, whose duty it was to make her seaworthy for the voyage upon which she was about to sail. If a necessity - existed at Liverpool, which required that she should have a new set of anchors and chains, such necessity was occasioned by the fault of her owners in not properly equipping her with a proper set of anchors and chains, fitted for the vqyage upon which she sailed, and by no other necessity; and such a necessity is not sufficient, in law. so to convert the goods, wares and merchandise procured at Liverpool, into a part of the equipments and appurtenances of the ship, as to exempt them from duty, upon being brought into the United States. There can be no bona fide appropriation of goods, wares and merchandise to. the use of the ship, so as to affect the revenue laws of the United States, when the appropriation is caused, and caused solely, by the neglect of the owners, in not complying with the duty required of them by law, to make the ship seaworthy for the voyage, before the voyage is undertaken. According to the case U. S. v. Chain Cable [supra], an appropriation of the articles to the use of the ship will not make them a part of the equipments and appurtenances of the ship, unless such appropriation is a bona fide appropriation. If the ship was unseaworthy, she was so by the culpable neglect of her owners in not furnishing her, before she sailed from the United States, with proper anchors and chains for the voyage; and no culpable neglect can be said to be bona fide.
Any other construction would open a wide door for the commission of fraud upon the revenue laws of the United States. In this very case, it is claimed by the plaintiffs that the anchors and chains with which the Meridian sailed from the United States, were seaworthy for any voyage, except for a voyage to Liverpool; and that they were insufficient for that voyage, only because they were too light to hold her while at anchor in the river Mersey. Both sets of anchors and chains, the old one, and the set purchased at Liverpool, came in the ship to the United States, as a part of her equipments and appurtenances. If the new set, upon the facts in this case, are not subject to duty, then all American ships can be sent to sea on a foreign voyage without any .chains and anchors, and can, while abroad, be furnished with proper and sufficient ones, to be brought to the United States duty free.
The motion for a new trial is denied.